          Case 2:19-cv-00902-WBS-DMC Document 104 Filed 02/02/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LIONEL HARPER and DANIEL SINCLAIR,                      Case No. 2:19-cv-00902-WBS-DMC
     individually and on behalf of all other similarly
12   situated and all aggrieved employees,                   ORDER GRANTING JOINT REQUEST TO
                                                             MODIFY SCHEDULING ORDER
13
                   Plaintiffs,
14
     v.
15
     CHARTER COMMUNICATIONS, LLC,
16
                   Defendant.
17

18

19

20
21

22

23

24

25

26
27

28

                                                         1
                         ORDER GRANTING JOINT REQUEST TO MODIFY SCHEDULING ORDER
        Case 2:19-cv-00902-WBS-DMC Document 104 Filed 02/02/21 Page 2 of 3

 1           Having read and considered the Stipulation and Joint Request to Modify Scheduling Order
 2   dated January 29, 2021 (“Stipulation”), and good cause appearing, the Court hereby GRANTS the
 3   Parties’ joint request and ORDERS that the Status (Pretrial Scheduling) Order, Dkt. 34, be modified as
 4   follows:
 5   Scheduled Item                             Current date/deadline           Modified date/deadline
 6   Deadline to file motion for class February 8, 2021                         April 5, 2021
 7   certification
 8   Deadline to file opposition to motion March 8, 2021                        May 3, 2021
 9   for class certification
10   Deadline to file reply in support of March 22, 2021                        May 24, 2021
11   motion for class certification
12   Hearing       on   motion      for   class April 5, 2021 at 1:30 p.m.      June 1, 2021 at 1:30 p.m.
13   certification
14   Deadline to disclose expert witnesses      April 16, 2021                  July 19, 2021
15   Deadline to disclose rebuttal expert May 3, 2021                           August 9, 2021
16   witnesses
17   Discovery cut-off                          May 21, 2021                    August 30, 2021
18   Motions cut-off (for filing)               May 31, 2021                    September 20, 2021
19   Deadline to file opposition briefs         June 28, 2021                   October 18, 2021
20   Deadline to file reply briefs              July 26, 2021                   November 15, 2021
21
     Hearing on all motions                     August 9, 2021 at 1:30 p.m.     November 29, 2021 at
22
                                                                                1:30pm
23
     Final Pretrial Conference                  October 12, 2021 at 1:30 p.m.   January    31,     2022     at
24
                                                                                1:30pm
25
     Trial Setting                              December 7, 2021 at 9:00 a.m.   March 15, 2022 at 9:00am
26
             All other orders set forth in the Status (Pretrial Scheduling) Order remain unchanged.
27
             ///
28
                                                          2
                               Order Granting Joint Request to Modify Scheduling Order
     Case 2:19-cv-00902-WBS-DMC Document 104 Filed 02/02/21 Page 3 of 3

 1      IT IS SO ORDERED.
 2      Dated: February 1, 2021
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                3
                     Order Granting Joint Request to Modify Scheduling Order
